                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ALBERT E. WOOLUM,                                §
                                                 §
               Plaintiff,                        §
                                                 §
V.                                               §           No. 3:18-cv-2453-B-BN
                                                 §
THE CITY OF DALLAS, TEXAS,                       §
SAMUEL DIGBY, and OFFICER                        §
DOES 1-9,                                        §
                                                 §
               Defendants.                       §

                ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
                 RECOMMENDATION OF THE MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions,

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge.

       The Court therefore GRANTS both Defendant City of Dallas’s renewed motion to dismiss

[Dkt. No. 26] and Defendant Samuel Digby’s motion for summary judgment on qualified immunity

[Dkt. No. 29] and DISMISSES Plaintiff Albert E. Woolum's claims against these defendants with

prejudice. But this action shall remain referred to the Magistrate Judge for pretrial management, to

address any remaining claims.

       SO ORDERED, February 11th, 2020



                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE
